Citation Nr: 1433416	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to June 29, 2011 for the service-connected collapsing pes planovalgus deformity, bilaterally.

2. Entitlement to an initial rating in excess of 30 percent from June 29, 2011 for the service-connected collapsing pes planovalgus deformity, bilaterally.

3. Entitlement to service connection for post-traumatic stress disorder (PTSD).

4. Entitlement to a total rating based on of individual unemployability (TDIU) by reason of service-connected disability.






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 and October 2010 rating decisions by the RO.

The Board remanded the case to the RO for additional development of the record in June 2010.

In a September 2011 decision, the Board denied the Veteran's claim for an increased initial rating for the service-connected bilateral collapsing pes planovalgus deformity.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand.

In a March 2012 Order, the Court vacated the Board's September 2011 decision and remanded the matter for readjudication in light of the Joint Motion.

In a February 2012 rating decision, the RO assigned a 30 percent rating for collapsing pes planovalgus deformity, bilaterally, effective on June 29, 2011.  

Therefore, the issues as stated on the title page have been revisited to reflect this favorable action.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2012, the Board remanded this appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the claimed PTSD, in August 2012, the Board remanded the matter so that a hearing could be scheduled.  There is no indication from the record that the AOJ attempted to schedule the requested hearing.  The Veteran's representative communicated the Veteran's continued desire for a hearing in a June 2014 statement.  

The Board notes that the Veteran withdrew his request for a hearing at to the service-connected bilateral pes planovalgus deformity in statements dated in December 2011 and in May 2012.

With regard to the claim for an increased rating for the service-connected collapsing pes planovalgus deformity, the RO was specifically instructed to furnish a Supplemental Statement of the Case (SSOC) if any benefit remained denied.  The RO failed to readjudicate the claim for increase in an SSOC.  Furthermore, the Veteran through his representative has requested initial review by the AOJ.  

As regards the claim for a TDIU rating, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran specifically raised a claim for a TDIU rating in February 2012.  Therefore, the RO should develop the claim for a TDIU rating.

Finally, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding VA and non-VA treatment records and associate them with the record. 

The Veteran must also be advised that with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the AOJ.

2.  With regard to the claim of service connection for PTSD, the AOJ should take all indicated steps to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at his current address in a timely fashion. 

3.  The RO also should take all indicated steps to develop the Veteran's claim for TDIU rating in accordance with 38 C.F.R. § 4.16.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC), to include addressing any referable to a claim for a TDIU rating and an increased rating for the service-connected bilateral pes planovalgus deformity, and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

